Citation Nr: 0209275	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  97-12 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of 
fractures of the right mid tibia and fibula.

3.  Entitlement to service connection for right hand 
disability, claimed as arthritis of the right hand.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to September 
1990.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by a Department of Veterans 
Affairs (VA) Regional Office (RO).  In regard to the issues 
of entitlement to service connection for fractures of the 
right mid tibia and fibula and arthritis of the right hand, 
the veteran's claims were denied in an August 1996 rating 
decision, a notice of disagreement was received in January 
1997, a statement of the case was issued in February 1997, 
and a substantive appeal was received in March 1997.  The 
veteran testified at a personal hearing in May 1999.  In 
regard to the claim of entitlement to service connection for 
PTSD, the veteran's claim was denied in a February 2002 
rating decision, a notice of disagreement was received in 
March 2000, the statement of the case was issued in May 2002, 
and a substantive appeal was received in June 2002.

Although issues relating to low back disability and right 
knee disability were also initially in appellate status, the 
veteran indicated in a January 2001 communication that he was 
withdrawing those issues.  The Board also notes that in his 
March 1997 substantive appeal, the veteran requested a Board 
hearing.  However, a June 2002 report of contact is to the 
effect that the veteran no longer wanted a Board hearing.  


FINDINGS OF FACT

1.  The veteran suffers from PTSD related to traumatic events 
experienced during his active duty service.  

2.  The presumption of soundness as to a fracture of the 
right mid tibia and fibula has been rebutted by clear and 
unmistakable evidence that the injury preexisted the 
veteran's entry into active military service.  

3.  The veteran's preexisting fracture of the right mid tibia 
and fibula underwent no increase in severity during his 
period of active duty service.

4.  Right hand disability, claimed as arthritis of the right 
hand, was not manifested during the veteran's active duty 
service or for several years thereafter, nor is it otherwise 
related to such service.  


CONCLUSIONS OF LAW

1.  PTSD was incurred in the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304(f) (2001).

2.  Residuals of fractures of the right mid tibia and fibula 
were not incurred in or aggravated by the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.306 (2001).  

3.  Right hand disability, claimed as arthritis of the right 
hand, was not incurred in or aggravated by active duty 
service, nor may arthritis of the right hand be presumed to 
have been incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports as well as VA outpatient treatment 
records and private treatment records.  Significantly, no 
additional pertinent evidence has been identified by the 
veteran as relevant to the issues on appeal.  Under these 
circumstances, no further action is necessary to assist the 
veteran with his claims.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decision and statement of the case have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefits sought. The Board therefore finds 
that the notice requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claims and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

I.  PTSD Claim

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f).  Where the record does not reflect that the veteran 
engaged in combat with the enemy under 38 U.S.C.A. § 1154(b), 
his assertions, standing alone, cannot as a matter of law 
provide evidence that he "engaged in combat with the enemy" 
or that an event claimed as a stressor actually occurred.  
See Dizoglio v. Brown, 9 Vet. App. 169 (1996).  

A review of the medical evidence of record demonstrates 
current diagnoses of PTSD.  Upon VA psychiatric examination 
dated in May 1999, the examiner noted the veteran had 
suffered traumatic experiences during the Panamanian conflict 
and responded with chronic nightmares, irritability, mood 
instability, and intrusive memories.  The examiner further 
noted that overall the veteran's symptoms were consistent 
with the full PTSD criteria.  That evidence is consistent 
with a July 1998 private psychosocial evaluation noting a 
diagnosis of PTSD.  

Thus, the medical evidence establishes a diagnosis of PTSD 
related to traumatic experiences during the Panamanian 
conflict.  The remaining issue for consideration is whether 
credible supporting evidence that the claimed in-service 
stressors actually occurred has been presented.  A review of 
the veteran's DD Form 214 demonstrates that he served as an 
administrative specialist with the A Co. 319th MI BN and that 
he received the Armed Forces Expeditionary Medal (Panama) and 
the Army Commendation Medal.  In February 2002, the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) indicated that they were unable to locate unit 
records and the Center for Military History in Washington, DC 
did not maintain the 1989 unit history submitted by the 319th 
Military Intelligence Battalion, the veteran's unit of 
assignment.  Thus, they were unable to verify that the 
veteran was directly involved in combat operations.  

However, the USASCRUR also stated that the Joint Task Force 
South citation provided by the veteran indicated that he did 
participate in Operation Just Cause in the Republic of Panama 
during the period from December 20, 1989 to January 20, 1990.  
The USASCRUR also noted that the Army Commendation Medal 
citation further revealed that the veteran served as an 
interrogator and guard at the Joint Interrogation Facility.  
The award of the Army Commendation Medal (First Oak Leaf 
Cluster) indicates that it was given for meritorious 
achievement during the period of service from November 30, 
1989 to February 13, 1990.  It was noted that the veteran 
also received the Armed Forces Expeditionary Medal for his 
service in the Republic of Panama.  

The USASCRUR noted that they had enclosed an extract from the 
report of the history officer, XVIII Airborne Corps and Joint 
Task Force South, Operation Just Cause, List of Participating 
Units, which documents the elements of the 319th MI Bn 
participating in the invasion of Panama and enemy losses of 
293 killed in action, 123 wounded in action, and 4,446 enemy 
prisoners of war as of December 25, 1989.  Finally, the 
USASCRUR noted that they had also enclosed a copy of the 
report for Operation Just Cause, Panama submitted by the 
Joint History Officer, which demonstrates that on December 
20, 1989, the unit the veteran reported being temporarily 
assigned to, the 1st Battalion, 508th Infantry, fought the 
Panama Defense Forces (PDF) at the PDF Headquarters resulting 
in 24 enemies killed in action, 8 wounded in action, and 463 
captured.  

In regard to the verification of PTSD stressors, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has recently held that the 
fact that a veteran was stationed with a unit that was 
present while attacks occurred would strongly suggest that he 
was, in fact, exposed to the attacks.  In other words, the 
veteran's presence with the unit at the time such attacks 
occurred corroborates his statement that he experienced such 
attacks personally.  See Pentecost v. Principi, No. 00-2083 
(May 24, 2002).  The Court has also held that although a 
noncombat veteran's testimony alone is insufficient proof of 
a stressor, there need not be corroboration of every detail.  
See Moreau v. Brown, 9 Vet. App. 389, 396 (1996); Suozzi v. 
Brown, 10 Vet. App. 307, 311 (1997).  

In the present case, although the USASCRUR was unable to 
verify whether the veteran was directly involved in combat 
operations, there is independent evidence, as noted by the 
USASCRUR, of the combat action in Panama by the veteran's 
unit during his presence in the area.

In light of all of the foregoing evidence, the Board is 
compelled to conclude that the veteran's alleged in-service 
stressors have been sufficiently verified with independent 
evidence.  Therefore, as the medical evidence demonstrates a 
diagnosis of PTSD related to traumatic experiences during the 
Panamanian conflict that have been sufficiently and 
independently verified, entitlement to service connection for 
PTSD is granted.  

II.  Right Leg and Right Hand Claims

Factual Background

Service medical records demonstrate that upon enlistment 
examination dated March 20, 1986, the veteran's systems were 
clinically evaluated as normal with the exception of his 
eardrums and a scar on the right knee.  It was noted that the 
veteran denied back or joint problems.  In his March 1986 
report of medical history, the veteran reported a history of 
a broken right leg.  A March 20, 1986 clinical consultation 
report indicates that the veteran suffered a fracture of the 
lower mid 1/3 right tibia and fibula in October 1984.  
Radiological evidence revealed a well-healed fracture at the 
mid 1/3 right tibia and a well-healed fracture of the fibula.  
There was slight posterior bowing of the tibia and the pin 
track was still present.  Service personnel letters dated in 
1990 indicate that the veteran sustained an injury to his 
back and leg on a recent jump.  A February 1992 report of 
medical examination demonstrates that the veteran's lower and 
upper extremities were clinically evaluated as normal.  In 
his February 1992 report of medical history, the veteran 
reported that no complaints existed and he was in good 
health.  A history of a broken right tibia and fibula in 1984 
was noted.  A February 1993 National Guard report of medical 
examination reflects the veteran's lower and upper 
extremities were clinically evaluated as normal with the 
exception of scars on the left calf and right knee.  

Private treatment records dated in 1990 demonstrate 
complaints of back pain after lifting boxes at work and a 
diagnosis of lumbosacral strain.  Private treatment records 
dated from 1994 to 1995 demonstrate treatment of an upper 
respiratory infection, complaints of low back pain, and 
complaints of blurred vision.  

Upon VA examination of the joints dated in June 1996, the 
veteran complained of right knee pain.  It was noted that he 
had had no recent need for medical examination or treatment 
and was able to play basketball intermittently without 
difficulty.  The veteran also complained of intermittent 
numbness and tingling in the dorsum of the right hand.  He 
recalled injuring his right hand while playing football in 
high school.  It was noted that he had no problems with the 
right hand during service except when using computers while 
serving in Army intelligence.  It was also noted that the 
veteran used a computer in his current occupation and this 
had brought about a return of the sensation of numbness and 
tingling in the dorsum of the right hand.  Physical 
examination revealed full range of motion in the wrists and 
fingers.  There was no motor or sensory loss in the median or 
ulnar nerve distribution of either hand.  There was 
tenderness on palpation of the extensor tendons at the level 
of the extensor retinaculum, right wrist.  There was no 
swelling of the tendon sheath and no crepitus.  The examiner 
noted a four-centimeter scar on the right knee representing 
the site of insertion and removal of a tibial nail.  There 
was palpable thickening of the tibial cortex in the midshaft 
region of the right lower extremity and normal alignment of 
the tibia.  Radiological examination of the right wrist was 
normal.  Films of the right tibia showed a consolidated tibia 
fibular fracture with good alignment on the lateral view with 
five degrees of recurvatum and anatomic alignment on the 
anterior-posterior view.  Relevant impressions of healed 
fracture, right tibia fibula with intermittent patellar 
tendinitis, and extensor tenosynovitis, intermittent, right 
wrist and hand, were noted.  

An August 1996 statement from a service comrade indicates 
that the veteran complained of pain in his back and right leg 
after an airborne jump in June 1988 and November 1988.

Private treatment records dated in 1996 demonstrate treatment 
for chronic low back pain.  An undated statement from the 
veteran's spouse indicates that she witnessed the veteran 
favoring his right leg after airborne jumps.  She stated that 
his right knee was red, tender, and swollen.  She reported 
that the veteran complained of pain in the middle portion of 
his right leg.  She also reported hearing a loud popping 
noise from the veteran's mid right leg area.  

Upon VA examination of the joints dated in February 1998, the 
veteran reported experiencing pain, popping, stiffness, and 
crackling of the right mid tibia region during military 
service.  He also reported currently experiencing a throbbing 
stiffness and needle-like jabbing in his right hand after 
working at a computer for more than 30 to 60 minutes.  The 
examiner noted that the claims folder had been reviewed.  
Physical examination revealed that the right tibia showed a 
slight degree of internal tibial torsion, but no tenderness.  
The examiner also noted normal contour and alignment of the 
right hand with no tenderness.  It was noted that there was 
normal circulation and normal radial pulse.  A negative 
Tinel's sign for carpal tunnel syndrome was also noted.  
Radiological examination showed well-healed fractures of the 
right tibia/fibula.  Relevant diagnoses of healed fracture, 
shafts, right tibia/fibula, and healed fracture, third 
metacarpal, right hand, were noted.  The examiner noted that 
the veteran's complaints could not be substantiated with 
objective findings referable to the hands, but his complaints 
could easily go along with his type of work, computing and 
typing for long periods of time, and were not related to the 
fracture of the hand at all.  The examiner stated that he 
failed to see where the right hand and wrist had any service 
connection.  In regard to the tibia and fibula, the examiner 
noted that the fracture antedated service by two years and 
opined that he failed to see where the veteran's symptoms in 
the calf region had any bearing to the fractured tibia and 
symptoms caused by jumping.  

Private treatment records dated in 1998 demonstrate 
complaints and treatment relevant to low back pain.  A 1999 
private clinical record notes the veteran had a density or 
bone infarction on the proximal area of the tibia.  He 
complained of pain at the head of the tibia.  

At his May 1999 RO hearing, the veteran testified to his 
current back and right knee symptomatology.  

Private treatment records dated in 2000 demonstrate 
complaints and treatment relevant to chest wall pain.  VA 
treatment records dated in 2001 demonstrate psychiatric 
treatment and note continued pain in the low back, jolting 
sensations in the left leg, and right knee swelling.  

Analysis

As previously noted, basic entitlement to disability 
compensation may be established for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§  1110, 1131.  Certain chronic disabilities, such 
as arthritis, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d).

In regard to the claim of entitlement to service connection 
for residuals of fractures to the right mid tibia and fibula, 
the Board notes that pursuant to 38 U.S.C.A. § 1132, the 
veteran is afforded a presumption of sound condition upon 
entry into service, except for any defects noted at the time 
of examination for entry into service.  "This presumption 
attaches only where there has been an induction examination 
in which the later-complained-of disability was not detected.  
See Crow v. Brown, 7 Vet. App. 238, 245 (1994); see also 
38 C.F.R. § 3.304(b).  The veteran's enlistment examination 
dated in March 1986 demonstrates that the veteran's systems 
were clinically evaluated as normal with the exception of his 
eardrums and a right knee scar.  Thus, it initially appears 
that the presumption of soundness has attached in the present 
case.  Where the presumption of soundness has attached, it 
can be overcome only by clear and unmistakable evidence that 
a disability existed prior to service.  See 38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.304(b); Monroe v. Brown, 4 Vet. App. 
513, 515 (1993).  

However, the Board finds that the evidence of record 
demonstrates clear and unmistakable evidence that fractures 
of the right mid tibia and fibula existed prior to service.  
Although the veteran's service enlistment examination noted 
the musculoskeletal system as normal, an orthopedic 
consultation dated the same date as the enlistment 
examination noted a history of fractures to the right mid 
tibia and fibula in October 1984.  The claims folder further 
reflects that the veteran has consistently asserted that his 
right leg disability was aggravated by military service, not 
that it was incurred in military service.  Thus, the Board 
concludes that the presumption of soundness has been overcome 
by clear and unmistakable evidence demonstrating that the 
veteran suffered fractures to the right mid tibia and fibula 
prior to entering military service.  

The Board must now consider whether the veteran's preexisting 
right tibia and fibula disability was aggravated by military 
service.  See 38 C.F.R. § 3.306.  Service connection may be 
established for a preexisting injury or disease based on 
aggravation where there is an increase in disability during 
active military service.  See 38 U.S.C.A. § 1153.  The 
applicable law and regulations expressly exclude from 
aggravation any increase in disability attributable to the 
natural progress of the preexisting disease.  See 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that 38 U.S.C.A. § 1153 requires an increase in the severity 
of a preexisting condition, as distinguished from the mere 
recurrence of manifestations of the pre-service condition, in 
order to establish service connection for a preexisting 
injury or disease on the basis of aggravation.  See Davis v. 
Principi, No. 01-7029 (Fed. Cir. Jan. 11, 2002).  Therefore, 
an increase in disability may not be assessed in terms of a 
temporary flare-up or a passing change in symptoms.  Merely 
temporary or intermittent flare-ups during service of a pre-
existing disease or injury are not sufficient to constitute 
aggravation while in military service.  Hunt v. Derwinski, 
1 Vet. App. 292 (1991); Maxon v. West, 12 Vet. App. 453 
(1999).

Following a full and thorough review of the evidence of 
record, the Board concludes that entitlement to service 
connection for residuals of fractures to the right mid tibia 
and fibula is not warranted.  The veteran's service medical 
records are completely silent for any complaints, treatment, 
or diagnoses relevant to the right leg or right tibia/fibula 
area during active service.  Furthermore, service reports of 
medical examination dated in 1992 and 1993 demonstrate no 
findings or notations relevant to the right tibia/fibula.  In 
fact, the veteran reported in February 1992 that he was in 
good health with no existing complaints.  The Board 
recognizes that service personnel records dated in 1990 
indicate that the veteran received some sort of injury to his 
back and leg in an airborne jump; however, they do not 
indicate which leg was injured or the nature of any injury, 
such as whether it involved the knee, ankle, or other areas.  

The June 1996 VA examination report reflects a relevant 
impression of healed fracture of the right tibia/fibula with 
intermittent patellar tendonitis, but the examiner did not 
express an opinion as to whether such was part of the natural 
progression of the veteran's preexisting injury or the result 
of aggravation by military service.  However, the February 
1998 VA examiner opined that there was no relationship 
between the veteran's current symptoms and his preexisting 
fracture.  

In summary, the veteran's service medical records do not 
demonstrate any complaints or findings relevant to the right 
tibia or fibula and the veteran reported in February 1992 
that he had no existing complaints.  Post-service medical 
records are silent for any complaints relevant to the right 
tibia or fibula until 1995, five years after the veteran's 
discharge from active military service.  In light of this 
evidence, as well as the February 1998 VA examination report, 
the Board concludes that the medical evidence demonstrates no 
increase in the severity of the veteran's preexisting 
fracture of the right tibia/fibula or even treatment for 
temporary or intermittent flare-ups during service.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for residuals of fractures of the right 
mid tibia and fibula on the bases that the fracture of the 
right tibia and fibula preexisted active service and 
underwent no clinically demonstrable increase in severity 
during active service.  The Board further finds that a remand 
for a medical examination or opinion is not warranted as the 
record does not demonstrate any complaints or treatment in 
service, continuity of symptomatology, or an association 
between any current right tibia/fibula disorder and any 
incident of military service.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for residuals of fractures 
of the right mid tibia and fibula.  Gilbert v. Derwinski, 1 
Vet. App. at 53 (1990).  

As to the veteran's claim of entitlement to service 
connection for a right hand disability, claimed as arthritis 
of the right hand, following a full and thorough review of 
the evidence of record, the Board concludes that entitlement 
to service connection is not warranted.  Service medical 
records are silent for any complaints, treatment, or 
diagnoses relevant to the right hand.  Additionally, reports 
of medical examination dated in 1992 and 1993 demonstrate no 
findings or complaints relevant to the right hand.  Likewise, 
in his February 1992 report of medical history, the veteran 
reported that he was in good health with no existing 
complaints.

Post-service medical records are silent for any complaints or 
treatment relevant to the right hand until a VA examination 
in June 1996.  At that time, the veteran reported injuring 
his right hand prior to service and having no problem with it 
during service except when using computers.  He reported 
current numbness and tingling.  The examiner noted a relevant 
impression of extensor tenosynovitis, intermittent, right 
wrist and hand.  The veteran was afforded a VA examination 
again in February 1998, at which time the examiner opined 
that he failed to see any connection between military service 
and the veteran's right hand and wrist.  Radiological 
examination did not demonstrate degenerative joint disease in 
the right hand.  

In summary, the evidence demonstrates no complaints, 
treatment, or diagnoses relevant to the right hand during 
active military service or for more than five years 
thereafter.  Furthermore, a VA physician has opined that 
there is no connection between military service and the 
veteran's right hand complaints.  Based on these findings and 
following a full review of the record, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
right hand disability, claimed as arthritis of the right 
hand.  The Board further finds that a remand for a medical 
examination or opinion is not warranted as the record does 
not demonstrate any incident in service, continuity of 
symptomatology, or an association between the current right 
hand symptomatology and any incident of military service.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a right hand 
disability, claimed as arthritis of the right hand.  Gilbert 
v. Derwinski, 1 Vet. App. at 53 (1990).  



ORDER

Entitlement to service connection for PTSD is warranted.  The 
appeal is granted to this extent.   

Entitlement to service connection for residuals of fractures 
of the right mid tibia and fibula is not warranted.  
Entitlement to service connection for right hand disability, 
claimed as arthritis of the right hand, is not warranted.  
The appeal is denied to this extent.   



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

